Case 2:18-cv-00093-LGW-BWC Document 9 Filed 07/20/20 Page 1 of 2

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By CAsbell at 9:39 am, Jul 20, 2020
Case 2:18-cv-00093-LGW-BWC Document 9 Filed 07/20/20 Page 2 of 2
